[Cite as Dowdy v. Jones, 2011-Ohio-3168.]
                         STATE OF OHIO, COLUMBIANA COUNTY

                                 IN THE COURT OF APPEALS

                                      SEVENTH DISTRICT

JAMES DOWDY,                                   )
                                               )
        PLAINTIFF-APPELLANT,                   )
                                               )
VS.                                            )          CASE NO. 10-CO-21
                                               )
TAMMIE JONES,                                  )               OPINION
                                               )
        DEFENDANT-APPELLEE.                    )

CHARACTER OF PROCEEDINGS:                      Civil Appeal from Court of Common
                                               Pleas of Columbiana County, Ohio
                                               Case No. 2010-CV-207

JUDGMENT:                                      Affirmed

APPEARANCES:
For Plaintiff-Appellant                        James H. Dowdy, Pro Se
                                               1048 ½ S. Arch Avenue (Rear)
                                               Alliance, Ohio 44601

For Defendant-Appellee                         Attorney Jeremy S. Young
                                               Attorney Bradley L. Snyder
                                               PNC Plaza, Twelfth Floor
                                               155 East B road Street
                                               Columbus, Ohio 43215




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                               Dated: June 24, 2011
[Cite as Dowdy v. Jones, 2011-Ohio-3168.]
DONOFRIO, J.

        {¶1}    Plaintiff-appellant, James Dowdy, appeals from a Columbiana County
Common Pleas Court judgment dismissing his complaint against defendant-appellee,
Columbiana County Assistant Prosecutor Tammie Jones.
        {¶2}    On March 1, 2010, appellant, acting pro se, filed a complaint against
appellee alleging in its entirety:
        {¶3}    “Whereas the afore [sic.] mentioned plaintiff, Mr. James H. Dowdy, is
claiming that the Columbiana Prosecuter’s [sic.] Office has showed misfeasance,
malfeasance, and nonfeasance. Tammy [sic.] Jones, the assistant prosecutor in
Columbiana County has intentionally and without prejudice stalled the investigation
into my wife’s murder on May 10th 1991. She has not done her job in that she is
supposed to be a representative for the State of Ohio and moreover the County of
Columbiana. She has failed to meet all requirements of this position by refusing to
help a citizen of Ohio.         She mentions numerous times and sent a letter, copy
attached, stating that there is nothing at all she can do about this case. She has not
even taken time to investigate this case.
        {¶4}    “WHEREFORE, plaintiff demands punitive damages in the amount of
$500,000.00 and an immediate disbarment.”
        {¶5}    Attached to appellant’s complaint was a letter dated February 2, 2010,
from appellee to him stating:
        {¶6}    “Please be advised that I have reviewed all of the materials that you
dropped off at this office concerning the traffic crash of May 10, 1991. I have also
contacted Trooper McElroy of the Ohio State Highway Patrol and confirmed that no
records relative to the crash are available either locally or at the State Headquarters.
Such crash reports and photographs are only retained for a five year period after the
incident.
        {¶7}    “Unfortunately, there is insufficient evidence to support any criminal
charge or even merit any further investigation. As a result, no further action will be
taken by this office.”
        {¶8}    In response to appellant’s complaint, appellee filed a motion to dismiss.
                                                                                 -2-


She asserted that, pursuant to Civ.R. 12(B)(1) and (6), the complaint should be
dismissed because (1) it failed to state a cognizable claim for relief, (2) she is
protected by prosecutorial immunity, and (3) it failed to state a claim for relief that is
within the court’s power to grant because punitive damages are not recoverable in
the absence of any claimed compensatory damages and a court has no power to
disbar an attorney.
       {¶9}   The trial court granted appellee’s motion and dismissed appellant’s
complaint.    It stated that its decision was based on the authorities set forth in
appellee’s motion.
       {¶10} Appellant filed a timely notice of appeal on June 28, 2010.
       {¶11} In his brief, appellant, still acting pro se, sets out the “facts” of the
underlying traffic crash that claimed the life of his wife. He asserts that the driver of
the vehicle that struck the motorcycle on which he and his wife were riding acted with
the purpose to kill them. He claims that he took this information to appellee and she
failed to investigate the matter and prosecute those responsible for the crash.
Appellant cites a slew of Ohio Jurisprudence sections, Ohio Revised Code sections,
and cases in an attempt to support his position.         Finally, he attached unsworn
statements by two people which do not appear anywhere in the record and,
therefore, cannot be considered by this court.
       {¶12} What appellant’s brief lacks is an argument in support of reversing the
trial court’s decision to dismiss his complaint based on Civ.R. 12(B)(1) and (6).
       {¶13} A trial court's decision on a motion to dismiss under Civ.R. 12(B)(1) for
lack of subject-matter jurisdiction raises questions of law. Thus, an appellate court
reviews the decision anew. Crosby-Edwards v. Ohio Bd. of Embalmers & Funeral
Directors, 175 Ohio App. 3d 213, 2008-Ohio-762, at ¶21, citing Groza-Vance v.
Vance, 162 Ohio App. 3d 510, 2005-Ohio-3815, at ¶13.
       {¶14} Likewise, the standard of review for a Civ.R. 12(B)(6) motion to dismiss
requires the appellate court to independently review the complaint to determine if the
dismissal was appropriate. Ferreri v. The Plain Dealer Publishing Co. (2001), 142
                                                                                   -3-


Ohio App.3d 629, 639. A motion to dismiss for failure to state a claim upon which
relief can be granted is a procedural motion that tests the sufficiency of the complaint.
State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs. (1992), 65 Ohio St. 3d 545,
548. In order to dismiss a complaint for failure to state a claim upon which relief can
be granted, the court must find beyond doubt that the plaintiff can prove no set of
facts warranting relief after it presumes all factual allegations in the complaint are
true, and construes all reasonable inferences in the plaintiff's favor. State ex rel.
Seikbert v. Wilkinson (1994), 69 Ohio St. 3d 489, 490.
       {¶15} The trial court did not err in dismissing appellant’s complaint for several
reasons.
       {¶16} First, the complaint fails to set forth a legal theory that might entitle
appellant to relief under the law.      A complaint must contain “a short and plain
statement of the claim showing that the party is entitled to relief.”         Civ.R. 8(A).
Appellant’s complaint does not comply with Civ.R. 8(A) because it does not include
any information that, if true, would entitle him to recover against appellee.
       {¶17} Second, appellee enjoys prosecutorial immunity that protects her from
liability in cases such as this. A prosecuting attorney is a quasi-judicial officer who
enjoys absolute immunity from a civil action for damages. Harman v. Gessner (Sept.
9, 1997), 7th Dist. 96 C.A. 123, citing Hunter v. City of Middletown (1986), 31 Ohio
App.3d 109. The Ohio Supreme Court set forth the rationale for absolute immunity:
       {¶18} “ ‘Privileges of the first class [absolute privileges] are based chiefly
upon a recognition of the necessity that certain officials and others charged with the
performance of important public functions shall be as free as possible from fear that
their actions may have an adverse effect upon their own personal interests. To
accomplish this, it is necessary for them to be protected not only from liability but
from the danger of even an unsuccessful civil action. This being so, it is necessary
that the propriety of their conduct shall not be indirectly inquired into either by court or
jury in civil proceedings brought against them for misconduct in office. Therefore, the
privilege is absolute and the protection which it affords is complete.’ ” Bigelow v.
                                                                                 -4-


Brumley (1941), 138 Ohio St. 574, 583-84, quoting 3 Restatements of Torts, 224,
Section 584.
       {¶19} Furthermore, the decision whether or not to file criminal charges and
prosecute a criminal offense is solely up to the prosecutor’s discretion. State v.
LaMar, 95 Ohio St. 3d 181, 2002-Ohio-2128, at ¶43; State ex rel. Nagle v. Olin
(1980), 64 Ohio St. 2d 341, 347.
       {¶20} Thus, even if appellant had asserted a cognizable claim for relief,
appellee is immune from any type of liability.
       {¶21} Third, appellant’s complaint does not assert a valid claim for relief.
Appellant’s complaint asserts no claim for compensatory damages, only punitive
damages. A plaintiff in a tort action may not be awarded punitive damages unless
“(1) the defendant acted with malice or aggravated or egregious fraud, and (2) the
trier of fact awards the plaintiff compensatory damages.”            (Emphasis added.)
Pierson v. Rion, 2d Dist. No. CA23498, 2010-Ohio-1793, at ¶46, citing R.C.
2315.21(C); See also Little Beaver Creek Valley R.R. and Historical Soc., Inc. v. P.L.
& W. R.R., Inc. (1998), 7th Dist. No. 95-CO-76. Consequently, since appellant did
not seek compensatory damages, punitive damages are not an available remedy.
       {¶22} Fourth and finally, the trial court has no jurisdiction to disbar appellee as
appellant requests in his prayer for relief. The discipline of attorneys, which includes
disbarment, lies within the exclusive jurisdiction of the Ohio Supreme Court. Shimko
v. Lobe, 103 Ohio St. 3d 59, 2004-Ohio-4202, at ¶15, citing Smith v. Kates (1976), 46
Ohio St. 2d 263, 265-66; Mahoning Cty. Bar Assn. v. Franko (1958), 168 Ohio St. 17;
Cleveland Bar Assn. v. Pleasant (1958), 167 Ohio St. 325; In re McBride (1956), 164
Ohio St. 419; Judd v. City Trust & Sav. Bank (1937), 133 Ohio St. 81, paragraph one
of the syllabus; In re Thatcher (1909), 80 Ohio St. 492; Swisher, Professional
Responsibility in Ohio (1981) 1.15-1.35.
       {¶23} In sum, appellant has not presented any legal reasons upon which this
court can reverse the trial court’s judgment dismissing his complaint. While we may
be sympathetic to appellant’s situation, after a thorough review, we have no choice
                                                                         -5-


but to conclude that the trial court’s decision to dismiss was proper.
       {¶24} For the reasons stated above, the trial court’s judgment is hereby
affirmed.


Waite, P.J., concurs.

DeGenaro, J., concurs.